Motion by appellant Julius Lebovitz to amend order of this court dated March 24, 1969 which inter alia modified a judgment of the Supreme Court, Queens County, rendered March 5, 1965. 'The judgment was modified by reducing appellant’s sentence to an indefinite term in the New York City Penitentiary and, as so modified, was affirmed. The movant now seeks to amend said order by (1) correcting the sentence as reduced and (2) suspending execution of the sentence as so corrected. Motion granted. The order is amended by (1) providing that the reduction of appellant Julius Lebovitz’s sentence is to a term of one year and (2) suspending execution thereof. Christ, P. J., Hopkins, Munder and Martuscello, JJ., concur.